ANNUAL REPORT 2007 To The Stockholders of Synergy Systems Inc Enclosed you will find our Annual Report for the Fiscal Year ended September 30, 2007 and the proxy materials related to our upcoming Annual Meeting of Stockholders. During 2007 we were successful in increasing revenues overall and, in particular, in our growing transit and infrastructure markets while reducing our operating loss.While we certainly were disappointed to not attain profitability during the fiscal year, we do believe that our efforts to improve our efficiencies and reduce costs combined with our increasing revenues should result in improved results. During the fiscal year we had a number ofprincipal operating objectives: · Rebuild our reputation and order position as a systems integrator of low voltage systems for the New York City Transit Authority and other agencies.To that end we were awarded and are performing our largest ever contract related to security systems for New York City subway systems (the “TA”).We continue to secure new work across fire alarm security, public address, data and other systems for the TA, Metro-North and other rail transit agencies.We are also expanding our talented group of transit oriented professionals and adding to the range and scope of the services we provide. · Improve the efficiency, productivity and customer service related to our life safety service operation. While this remains a work in process, during the fiscal year we were able to increase gross profit in this segment from 46% to 50% and have seen further improvement since the end of the fiscal year.We believe with the introduction and improvement of our training, field monitoring and "on line" service reports we will continue to increase profit margins while improving our customer service. · Completed the development of component modernization for our proprietary COMTRAK 1720/2000 Life Safety Systems which will provide building owners and managers with a cost advantageous method to enhance systems functions.Final regulatory approvals are expected shortly. In the meantime, we are rolling out an extensive marketing program to address a large base of users.From this base we are in the midst of developing new features and benefits for these systems. · Completed the upgrade/modernization to our computer and administrative infrastructure.While no company is ever done with “information technology” we have rolled out for day to day use a variety of advanced systems for reporting and tracking field labor, project costing, inventory management and other key aspects of the business.We have totally retooled our purchasing, receiving, collections and warehouse procedures and have begun to see progress toward improvement in inventory and accounts receivable metrics. We are hopeful that all of the foregoing combined with more robust marketing and higher sales will result in a return to profitability and a return on equity for our Stockholders. Subsequent to year-end we secured a renewal of our Credit Facility to January We have reorganized our management team and Board of Directors to better position us to realize our potential.Our Board of Directors slate reflects industry, finance and general business experience and going forward will all be local which will facilitate more intensive Board and committee activity.The President of our principal operating subsidiary has resigned to pursue other activities and we are adding to our management group to fill his responsibilities and go forward with our strategic and tactical objectives. During the fiscal year one of our newest directors, Orhan Sadik-Kahn passed away so we never really enjoyed the benefits of his vast experience due to this tragic loss. We would like to thank Mark Litwin and Ian Dalrymple, who will not stand for re-election to the Board, for their many years of service to Synergx. On behalf of the Board of Directors, I invite each of you to attend our Annual Meeting of Stockholders at 11:00 a.m. on March 27, 2008 at the offices of our attorneys Dolgenos Newman & Cronin LLP, 271 Madison Avenue, 12th Floor, New York, NY. We thank you for your continuing support of Synergx. Daniel S. Tamkin Chairman and Chief Executive Officer MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LIQUIDITY AND CAPITAL RESOURCES The Company has a $3.5 million revolving credit facility with TD Banknorth, N.A. (the "Bank")(the “Credit Facility”). The credit facility had been increased to this level in
